UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6421



EDMOND STANLEY ADAMS, III,

                                           Petitioner - Appellant,

          versus


STAN BURTT, Warden; HENRY MCMASTER, Attorney
General for South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (CA-04-22946-6-PMD)


Submitted:   June 9, 2005                  Decided:   June 16, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edmond Stanley Adams, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Edmond Stanley Adams seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000) because he failed to first exhaust his state court remedies.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Adams has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                 - 2 -